             Case 3:18-cv-04954-CRB Document 212-1 Filed 03/29/21 Page 1 of 4




 1   GIRARD SHARP LLP
     Daniel C. Girard (State Bar No. 114826)
 2   dgirard@girardsharp.com
     Jordan Elias (State Bar No. 228731)
 3
     jelias@girardsharp.com
 4   601 California Street, Suite 1400
     San Francisco, California 94108
 5   Tel: 415-981-4800
     Fax: 415-981-4846
 6
 7   [Additional counsel appear on signature page]

 8   Attorneys for Plaintiff Elizabeth A. Bally
 9
                                      UNITED STATES DISTRICT COURT
10
                                    NORTHERN DISTRICT OF CALIFORNIA
11                                       SAN FRANCISCO DIVISION

12
     ELIZABETH A. BALLY, Individually and On         )   Case No.: 3:18-cv-04954-CRB
13   Behalf Of All Others Similarly Situated,        )
                                                         Assigned to the Hon. Charles R. Breyer
14                                                   )
                    Plaintiff,                       )
15                                                   )   DECLARATION OF JOSEPH M.
            vs.                                      )
16                                                       FEIERABEND IN SUPPORT OF
                                                     )   PLAINTIFF’S MEMORANDUM OF POINTS
     STATE FARM LIFE INSURANCE                       )
17   COMPANY,                                            AND AUTHORITIES IN OPPOSITION TO
                                                     )   STATE FARM’S MOTION TO EXCLUDE
18                                                   )
                    Defendant.                           DECLARATION AND TESTIMONY OF
                                                     )   SCOTT J. WITT
19
                                                     )
20                                                   )
                                                     )   Date:            April 22, 2021
21                                                   )   Time:            10:00 a.m.
                                                     )   Courtroom:       6
22                                                       Judge:           Hon. Charles R. Breyer
                                                     )
23                                                   )
                                                     )
24
25
                                 REDACTED – FILED UNDER SEAL EXHIBITS 2 AND 3
26
27
28
                                            1
                  DECLARATION OF JOSEPH M. FEIERABEND IN SUPPORT OF
      PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO STATE
       FARM’S MOTION TO EXCLUDE DECLARATION AND TESTIMONY OF SCOTT J. WITT
                               Case No. 3:18-cv-04954-CRB
             Case 3:18-cv-04954-CRB Document 212-1 Filed 03/29/21 Page 2 of 4




 1           I, Joseph M. Feierabend, declare as follows:
 2           1.      I am a partner at the law firm Miller Schirger, LLC in Kansas City, Missouri. I am an
 3   attorney at law admitted pro hac vice to practice in the State of California, representing Plaintiff
 4   Elizabeth A. Bally in the above-captioned case. I make this declaration on my own personal
 5   knowledge, pursuant to L.R. 7-5(a), to authenticate documents attached as exhibits to Plaintiff’s
 6   Memorandum of Points and Authorities in Opposition to State Farm’s Motion to Exclude Declaration
 7   and Testimony of Scott J. Witt and to support such opposition. If called to testify, I would competently
 8   testify to the following:
 9           2.      Prior to the filing of the above-captioned case, a similar case involving nearly identical
10   allegations was filed in the Western District of Missouri, captioned Vogt v. State Farm Life Insurance
11   Company, Case No. 2:16-cv-04170-NKL. I represented the plaintiff, Michael Vogt, since the case’s
12   inception. This Court granted Plaintiff Elizabeth Bally’s request to utilize certain discovery from Vogt
13   in this case.
14           3.      Attached hereto as Exhibit 1 is a true and correct copy of the transcript of the February
15   12, 2021 deposition of Scott Witt.
16           4.      Attached hereto as Exhibit 2 is a true and correct copy of a December 7, 2014 Email
17   from Rusty Hendren, which was produced in this litigation with Bates number SFLIC-000002556 – 58.
18           5.      Attached hereto as Exhibit 3 is a true and correct copy of the April 4, 2001
19   Memorandum from Shane Jent regarding UL COI Reduction Conclusion, which was produced in this
20   litigation with Bates number SFLIC-0000000258 – 59.
21
22           I declare under penalty of perjury under the laws of the United States of America that the
23   foregoing is true and correct. Executed this 29th day of March, 2021 at Kansas City, Missouri.
24
25                                               /s/ Joseph M. Feierabend
                                                    Joseph M. Feierabend
26
27
28
                                            2
                  DECLARATION OF JOSEPH M. FEIERABEND IN SUPPORT OF
      PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO STATE
       FARM’S MOTION TO EXCLUDE DECLARATION AND TESTIMONY OF SCOTT J. WITT
                               Case No. 3:18-cv-04954-CRB
            Case 3:18-cv-04954-CRB Document 212-1 Filed 03/29/21 Page 3 of 4




 1                                               ATTESTATION
 2          I, Daniel C. Girard, am the ECF user whose identification and password are being used to file
 3   this document. I attest under penalty of perjury that concurrence in this filing has been obtained from
 4   counsel listed above.
 5
 6                                             /s/ Daniel C. Girard
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            3
                  DECLARATION OF JOSEPH M. FEIERABEND IN SUPPORT OF
      PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO STATE
       FARM’S MOTION TO EXCLUDE DECLARATION AND TESTIMONY OF SCOTT J. WITT
                               Case No. 3:18-cv-04954-CRB
            Case 3:18-cv-04954-CRB Document 212-1 Filed 03/29/21 Page 4 of 4




 1                                       CERTIFICATE OF SERVICE
 2          I hereby certify that on March 29, 2021, I electronically filed the foregoing document using the
 3   CM/ECF system, which will send notification of such filing to all counsel of record registered in the
 4   CM/ECF system.
 5
                                                  /s/ Daniel C. Girard
 6                                                   Daniel C. Girard

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            4
                  DECLARATION OF JOSEPH M. FEIERABEND IN SUPPORT OF
      PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO STATE
       FARM’S MOTION TO EXCLUDE DECLARATION AND TESTIMONY OF SCOTT J. WITT
                               Case No. 3:18-cv-04954-CRB
